Citation Nr: 0307579	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-03 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel






REMAND

The veteran served on active duty from January 1969 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 RO rating 
decision that denied service connection for PTSD. 

In April 2001, the veteran submitted a request to appear at a 
hearing before an RO hearing officer.  A hearing was then 
scheduled by the RO for the veteran in October 2001.  Prior 
to the hearing, the veteran's representative contacted the RO 
indicating that the veteran would not attend the hearing 
because he had not yet obtained all of his supporting 
documentation.  In February 2003, the Board sent 
correspondence to the veteran requesting that he clarify his 
desire for a hearing in this matter.  In March 2003, the 
veteran filed a statement indicating that he wanted a hearing 
before an RO hearing officer.  To accord the veteran due 
process, the case must be remanded to the RO so that the 
veteran can have an RO hearing.  38 C.F.R. § 3.103(c) (2002).

In view of the foregoing, the case is remanded for the 
following action: 

The RO should provide the veteran with a 
hearing before an RO hearing officer with 
respect to the claim for service 
connection for PTSD.  Thereafter, the 
case should be returned to the Board, in 
accordance with appellate procedures.

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


